New Hampshire Ins. Co. v Fresh Direct Holdings, Inc. (2016 NY Slip Op 01259)





New Hampshire Ins. Co. v Fresh Direct Holdings, Inc.


2016 NY Slip Op 01259


Decided on February 23, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 23, 2016

Friedman, J.P., Acosta, Andrias, Saxe, Feinman, JJ.


183 651320/10

[*1]New Hampshire Insurance Company, et al., Plaintiffs-Respondents,
vFresh Direct Holdings, Inc., Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Anil S. Singh, J.), entered on or about August 6, 2015,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated February 5, 2016,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: FEBRUARY 23, 2016
CLERK